Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

ALLOWANCE
This allowance is in response to the Remarks and terminal disclaimer filed August 17, 2022.

Allowable Claims
Claims 1-6 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art found is Kupiecki et al. (US 2004/0087984) and Wardle et al. (US 2013/0158462), both disclosed in the September 10, 2021 IDS, Kupiecki and Wardle not disclosing the required deforming member. In Kupiecki, a member 130 deforms the implant positioned in the receiving area of the delivery member, but member 130 may not be interpreted as the deforming member of the claim as it is not positioned at the proximal portion of the delivery member, due to the member helping to hold the implant at the distal end of the delivery member system in Kupiecki, and member 130 does not include a pivotal block, as disclosed as the deforming member in the specification and drawings and required under the 35 USC 112, sixth interpretation of deforming member. Additionally, one of ordinary skill in the art at the time of invention would not add a pivotal block to deform the implant positioned in the receiving area of the delivery member, as it would interfere with the interaction, changing the basic principle of operation of the various parts of Kupiecki in holding the implant and delivering the implant, as member 130 is placed within a sheath to guide the delivery system and a plunger is pushed through member 130 to help release the implant from the delivery system. In Applicant’s invention, the deforming member helps to position the implant within the receiving area of the delivery member securely, via pivotal movement of the block of the deforming member, until a plunger is used to release the implant from the receiving area. In Wardle, delivery tool 152 is positioned at a proximal portion of delivery member 108 and delivery tool 152 has an engagement portion 161 that is movable from a first position toward a longitudinal axis of the delivery member to a second position to apply a force to the implant to deform the implant positioned in the receiving area of the delivery member, though the delivery tool is not in the form of a pivotal block. Furthermore, one of ordinary skill in the art would not be motivated to have the delivery tool in the form of a pivotal block, as the shape/structure of the delivery tool is required in order to engage the implant of Wardle.   


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781